Citation Nr: 0313353	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  98-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1972.  
He served in Vietnam from February to April 1970, for 3 days 
in late October 1971, and for 6 days in mid-December 1971.

This appeal arises from a March 1997 rating action that 
denied service connection for PTSD.  A Notice of Disagreement 
was received in May 1997, and a Statement of the Case (SOC) 
was issued in January 1998.  A Substantive Appeal was 
received in February 1998.  In April 1998, the veteran 
testified at a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.  A Supplemental SOC 
(SSOC) was issued in August 1998.

In April 1999, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for further development of the 
evidence and for due process development.  A SSOC was issued 
in August 1999.  In January 2000, the Board remanded this 
case to the RO for compliance with prior remand instructions.  
A SSOC was issued in July 2000.  In January 2001, the Board 
again remanded this case to the RO for compliance with prior 
remand instructions.  SSOCs, reflecting the RO's continued 
denial of the claim for service connection for PTSD, were 
issued in October 2002.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran has a diagnosis of PTSD, and has alleged 
experiencing stressful events in service, to include 
subjection to regular enemy mortar attacks and sniper fire, 
and witnessing the death of a service comrade in a non-combat 
incident wherein a grenade was thrown into their barracks.

3.  The veteran did not engage in combat with the enemy in 
service.

4.  None of the veteran's claimed in-service stressful 
experiences have been corroborated by service records or 
other credible, supporting evidence, and he has not provided 
sufficient information for VA to further attempt to 
independently corroborate them. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify him what evidence will be obtained by whom 
(38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

In January 1997 letters from the RO, the March 1997 rating 
action, the January 1998 SOC, the August 1998 SSOC, the April 
1999 Board Remand, the May 1999 letters from the RO, the 
August 1999 SSOC, the January 2000 Board Remand, the January 
and May 2000 letters from the RO, the January 2001 Board 
Remand, the February and October 2002 SSOCs, and the February 
and May 2003 letters from the RO, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefit he seeks, 
and the evidence that had been considered in connection with 
his appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claim, and been provided ample opportunity to 
submit information and evidence.  Additionally, the Board 
notes that in the aforementioned documents, and particularly 
in the February 2003 RO letters, the RO and the Board 
variously and specifically informed the veteran and his 
representative of what the evidence had to show to establish 
entitlement to service connection for PTSD; what information 
or evidence VA still needed from the veteran; what evidence 
VA had retrieved and considered in his claim; what evidence 
he had to furnish; and what he had to do to obtain assistance 
from VA in connection with his appeal.  In addition, the 
February 2003 RO letters informed the veteran and his 
representative that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, such as 
medical records, if he gave VA enough information about such 
records so that it could request them from the person or 
agency that had them; that VA needed him to furnish the name 
and address of the medical providers, the time frame covered 
by the records, and the condition for which he was treated; 
that VA would request such records on his behalf if he signed 
a release authorizing it to request them; that he could help 
with his claim by informing VA of any additional information 
or evidence that he wanted it to try to obtain for him; where 
to send additional evidence concerning his appeal; and where 
he could request assistance if needed.  Accordingly, the 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and what evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b)).  

Additionally, the Board finds that all necessary development 
has, to the extent possible, been accomplished.  The RO and 
the Board have made comprehensive efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  All available service medical, personnel, and 
administrative records and post-service records of VA medical 
treatment and evaluation from 1997 to 2003 have been obtained 
by the RO, and all records obtained have been associated with 
the claims file.  In April 1998, the veteran testified at a 
hearing before a hearing officer at the RO.  The RO's May 
1998 letter to the Headquarters, U.S. Marine Corps (USMC), 
Personnel Management Support Branch (MMSB), and April 2001 
letter to the USMC Historical Center (USMCHC), respectively, 
for information to help corroborate the veteran's alleged 
inservice stressful experiences resulted in the receipt of 
pertinent information from the USMC/MMSB subsequently in May 
1998 and from the USMCHC in May 2001.  The veteran and his 
representative failed to respond to the RO's May 1999 and 
January and May 2000 solicitations for more specific 
information and other evidence to help determine and 
corroborate his alleged inservice stressful experiences, and 
thus substantiate his claim.  In response to the RO's 
February 2003 solicitation for more specific information and 
other evidence, the veteran stated in March 2003 that he had 
no further information to add to his claim for service 
connection for PTSD.  Significantly, neither the veteran nor 
his representative has identified, and the claims file does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim for service connection for PTSD at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran alleges that he has PTSD as a 
result of having experienced stressful events in service in 
Vietnam, to include subjection to regular enemy mortar 
attacks and sniper fire, and witnessing the death of a 
service comrade in a non-combat incident wherein a grenade 
was thrown into their barracks.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed inservice stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  [Parenthetically, the Board notes that the 
version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As, in this regard, the current 
version of 3.304(f) as regards the three regulatory 
criteria-requiring only a diagnosis rendered in accordance 
with 38 C.F.R. § 4.125(a), which incorporates the provisions 
of the 4th Edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV)-is more favorable to the 
veteran, it must be considered in the adjudication of his 
claim.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 
1 Vet. App. at 312-13.  A more recent amendment to 38 C.F.R. 
§ 3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the 3 criteria noted above, and is 
inapplicable to the claim on appeal.  See 67 Fed. Reg. 10330-
10332 (March 7, 2002).] 

The veteran's service medical records show that he was seen 
in February 1970 with complaints of nightmares since arriving 
in Vietnam 2 weeks ago.  In December 1970, he complained of 
nervousness and sleep problems; the impression was anxiety 
reaction.  There were no diagnoses of PTSD, and the veteran 
was psychiatrically normal on July 1972 separation 
examination.  The post-service record includes a February 
1976 VA examination report which found no evidence of 
psychiatric disorder; a February 1997 VA psychiatric 
examination report wherein  delayed, chronic PTSD was 
diagnosed based on the veteran's history of subjection to 
enemy sniper fire in service, and witnessing the death of a 
service comrade in a non-combat incident in their barracks; 
and a July 2002 statement from a VA physician who reviewed 
the veteran's service medical records and opined that his 
inservice symptoms could be related to normal anxiety, but 
could also be related to early PTSD.  This evidence reflects 
that diagnoses of PTSD are of record.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  The U.S. Court of 
Appeals for Veteran's Claims (Court) has held that VA must 
make a specific finding as to whether the veteran engaged in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Participation in combat - a 
determination that is to be made on a case-by-case basis - 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (October 18, 1999).  If the evidence establishes that a 
veteran engaged in combat with the enemy and a claimed 
stressor is related to that combat, then his lay testimony 
alone may establish the occurrence of the claimed inservice 
stressor, and no further development or corroborative 
evidence is required, provided such testimony is 
"satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of service.  See            
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that a veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat-related, his lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  See Cohen, 10 
Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

In this case, the veteran has not contended, nor does the 
evidence show, that he engaged in actual combat with the 
enemy during his service in Vietnam.  DD Form 214 MC (his 
report of service discharge) as well as his service 
administrative and personnel records reflect that he served 
in Vietnam from February to April 1970 with the MWCS-1, MWHG-
1, 1st MAW FMF and the Headquarters & Service Company, 3rd 
Tank Battalion, 3rd Marine Division (Rein), FMF; for 3 days 
in late October 1971; and for 6 days in mid-December 1971, 
and his military occupational specialties were as a 
switchboard operator and a wireman.  Although he received 
various medals, to include the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Meritorious 
Unit Citation, there is no evidence that he received any 
award or citation specifically indicative of combat service.  
His service administrative and personnel records, and the 
command chronology records of the battalion with which he 
served in Vietnam do not otherwise establish evidence of 
combat with the enemy in service.  During the April 1998 RO 
hearing, the veteran testified that he did not participate in 
combat in Vietnam.  Under such circumstances, corroboration 
of the occurrence of the veteran's claimed in-service 
stressful experiences is necessary.  

Evidentiary and due process development by the RO and the 
Board included attempts to verify any combat action, 
casualties, and claimed stressors experienced by the veteran 
in service, including stressful events described as 
subjection to regular enemy mortar attacks and sniper fire, 
and witnessing the death of a service comrade in a non-combat 
incident wherein a grenade was thrown into their barracks.  
By letter of May 1998, the RO requested the USMC/MMSB to 
corroborate of the occurrence of the veteran's claimed in-
service stressful experiences.  They responded subsequently 
that month that a search of unit diaries did not show any 
casualties, that they had been unable to identify any of the 
individuals in the veteran's claim as being killed in action, 
and that none of the names appeared in the directory of names 
of individuals that were on the Vietnam Veterans Memorial.  
By letter of April 2001, the RO requested the USMCHC to 
corroborate of the occurrence of the veteran's claimed in-
service stressful experiences.  They responded in May 2001 
with copies of pertinent command chronologies of the 
Headquarters & Services Company, 3rd Tank Battalion, 3rd 
Marine Division (Rein).  None of these records verified any 
combat or claimed casualties, or corroborated any stressor 
claimed to have been experienced by the veteran.  

As noted above, the veteran and his representative failed to 
respond to the RO's May 1999 and January and May 2000 
solicitations for more specific information and other 
evidence to help determine and corroborate his alleged in-
service stressful experiences, and thus substantiate his 
claim.  In response to the RO's February 2003 solicitation 
for more specific information and other evidence, the veteran 
stated, in March 2003, that he had no further information to 
add to his claim for service connection for PTSD.  As a 
result, the Board finds that further evidentiary development 
to attempt to verify the occurrence of any of the veteran's 
claimed in-service stressful experiences, inasmuch as the 
veteran has not provided sufficiently-detailed information 
for VA to further attempt to independently corroborate his 
claimed stressful experiences.  The Court has held that the 
duty to assist is not always a one-way street; if a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  
Simply stated, there is no credible evidence that any of the 
veteran's claimed stressors occurred-an essential criterion 
of 38 C.F.R. § 3.304(f).  Thus, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

